Case 1:15-cr-00288-RMB Document 1163 Filed 08/19/21 Page 1 of 1

Case 1:15-cr-00288-RMB Dacum It L162 Filed 08/19/21 Page lofi

CHRISTOPHER MADIOU
WOOLWORTH BUILDING P (917) 408 - 6484
233 BROADWAY — SUTTE 2208 F (212) 571-9149
Nrw York, NY 10279 CHRIS@MADIOULAW.COM

WAV, MADIOULAW.COM

 

August 19, 2021

The Honorable Richard M. Berman
United States Courthouse

500 Pearl Street

New York, NY 10007

By ECF

Re; United States v. Tashane Benjamin, 15 Cr. 288 (RMB)
Dear Judge Berman,
I write with consent from the government to request a one-week adjournment of the
telephonic status conference recently scheduled for August 30, 2021 at 10:30 am in the above
mentioned case. Unfortunately, I have previous commitments which make me unavailable on

August 30",

Thank you in advance for your consideration.

Sincerely,

CH

Christopher Madiou
Counsel for Tashane Benjamin

Cc: AUSA Hagan Scotten (by ECF)

 

 

 

 

 

 

 

 

 

 

 

 

Heavina adiourn<ad +o [USDC SDNY

9fad) al at” 10:20am, DOCUMENT
ELECTRONICALLY FILED
pOCH
pare rine: ¢))9 ]? |

 

 

 

 

 

 

 

 

pate: BID 4121 Keclowal A. Seeman

Rieluecce Sf Rerman, U.S.D.I,

 

 
